Exhibit 10.3

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

S

1

29

2. AMENDMENT/MODIFICATION NO.

P00004

3. EFFECTIVE DATE

29-Sep-2020

4. REQUISITION/PURCHASE REQ. NO.

0010705626-0001

5. PROJECT NO.(If applicable)

6. ISSUED BY                           CODE

W81XWH

7. ADMINISTERED BY (If other than item 6)           CODE

 

 

USA MED RESEARCH ACQ ACTIVITY

820 CHANDLER ST

FORT DETRICK MD 21702-5014

 

 

 

See Item 6

8. NAME AND ADDRESS OF CONTRACTOR (No., Street , County, State and Zip Code)

CLEVELAND BIOLABS, INC.

CLEVELAND BIOLABS

73 HIGH ST STE 203A

BUFFALO NY 14203-1149

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

 

X

10A. MOD. OF CONTRACT/ORDER NO.

W81XWH-15-1-0570

 

10B. DATED (SEE ITEM 13)

CODE   3MWX2

FACILITY CODE

X 30-Sep-2015

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer               ☐ is extended,           
            ☐ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning ______copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE P LACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR
AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

 

A. HIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

X

D. OTHER (Specify type of modification and authority)

USAMRAA T's & C's, and Final Invoice and SF425

E. IMPORTANT : Contractor      ☒ is not,     ☐      is required to sign this
document and return   ______   copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF sect ion headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:csanchez204334

PROJECT TITLE: Entolimod: A Medical Countermeasure to Reduce the Risk of Death
Following Radiation Exposure

PRINCIPAL INVESTIGATOR: Dr. Langdon Miller

PERIOD OF PERFORMANCE: 30 September 2015 – 29 September 2020

ORIGINAL AWARD AMOUNT: $6,573,992.40

DEOBLIGATED AMOUNT: $6,352,306.69

NEW AWARD AMOUNT: $221,685.71

 

The purpose of this modification is to deobligate expiring funds from this award
in the amount of $6,352,306.69 per the recipient's Final invoice and SF425. All
other terms and conditions remain unchanged.

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print )

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print )

CHRIS BAKER / GRANT OFFICER

TEL: (301) 619-2332EMAIL: christopher.l.baker132.civ@mail.mil

15B. CONTRACTOR/OFFEROR

 

____________________________________

(Signature of person authorized to sign)

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

 

BY /S/ CHRISTOPHER L. BAKER                           

(Signature of Contracting Officer)

16C. DAT E SIGNED

 

17-Aug-2020

EXCEPTION TO SF 30

APPROVED BY OIRM 11-84

30-105-04

STANDARD FORM 30 (Rev. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 2 of 29

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION 00010 - SOLICITATION CONTRACT FORM

 

The total cost of this contract was decreased by $6,352,306.69 from
$6,573,992.40 to $221,685.71.

 

 

 

CLIN 0001

The estimated/max cost has decreased by $6,352,306.69 from $6,573,992.40 to
$221,685.71.

The total cost of this line item has decreased by $6,352,306.69 from
$6,573,992.40 to $221,685.71.

 

 

SECTION 00800 - SPECIAL CONTRACT REQUIREMENTS

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
decreased by $6,352,306.69 from $6,573,992.40 to $221,685.71.

 

CLIN 0001:

 

AA: 09720142015013000018310440400410 R.0004371.4.1.10 6100.9000021001 A7444 (CIN
GFEBS001070562600001) was decreased by $6,352,306.69 from $6,573,992.40 to
$221,685.71

 

 

 

The following have been modified:

 

U.S. ARMY MEDICAL RESEARCH AND MATERIEL COMMAND (USAMRMC)

U. S. ARMY MEDICAL RESEARCH ACQUISITION ACTIVITY (USAMRAA)

 

TERMS AND CONDITIONS FOR ASSISTANCE AGREEMENTS
WITH FOR-PROFIT ORGANIZATIONS

 

Effective February 2015

 

 

AWARD SPECIFIC TERMS AND CONDITIONS

 

This award is a grant made under the authority of 10 U.S.C. 2358 and 10 U.S.C.
2371. The recipient's statement of work and the revised budget dated 16 July
2015 for the application submitted in response to the Fiscal Year 2014
Department of Defense (DoD) Peer Reviewed Medical Research Program, Clinical
Trial Award Announcement (Funding Opportunity Announcement Number
W81XWH-14-PRMRP-CTA, which closed 17 October 2014) are incorporated herein by
reference.

 

CATALOG OF FEDERAL DOMESTIC ASSISTANCE NUMBER: 12.420

 

TERMS AND CONDITIONS INCORPORATED BY REFERENCE

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 3 of 29

 

This award is governed by provisions of Chapter I, Subchapter C of Title 32,
Code of Federal Regulations (CFR), “DoD Grant and Agreement Regulations”
(DoDGARs), other than Parts 32 and 33, incorporated herein by reference, with
applicability as stated in those provisions.

 

Also, the guidance in 2 CFR Part 200, “Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for Federal Awards,” as modified and
supplemented by the Department of Defense’s (DoD) interim implementation found
at 2 CFR Part 1103, “Interim Grants and Cooperative Agreements Implementation of
Guidance in 2 CFR Part 200” (79 FR 76047, December 19, 2014), are incorporated
herein by reference, with applicability as stated in those provisions.

 

For commercial organizations and those nonprofit organizations identified in
Appendix VIII to 2 CFR Part 200, “Nonprofit Organizations Exempted From Subpart
E – Cost Principles,” the cost principles in Part 31 of Chapter 1 of Title 48,
CFR, “Federal Acquisition Regulation” (FAR), and Part 231 of Chapter 2 of Title
48, “Department of Defense FAR Supplement,” are incorporated herein by
reference, with applicability as stated in those provisions.

Copies of the above can be obtained from:

 

Office of Management and Budget

EOP Publications Office

New Executive Office Building

725 17th Street, NW, Room 2200

Washington, DC 20503

Telephone: (202) 395-7332

Website: http://www.whitehouse.gov/omb/

 

ORDER OF PRECEDENCE

 

Any inconsistencies in the requirements of this award shall be resolved in the
following order:

 

a. Federal statutes

b. Federal regulations

c. 2 CFR Part 200, as modified and supplemented by DoD’s interim implementation
found at 2 CFR Part 1103

d. Award-specific terms and conditions

 

ACCEPTANCE OF AWARD

 

The recipient is not required to countersign this award. In case of disagreement
with any requirements of this award, the recipient shall contact the USAMRAA
Grants Officer in order to resolve the issue(s). The recipient shall not assess
any costs to the award or accept any payments until the issue(s) is resolved.

 

RECIPIENT RESPONSIBILITY

 

In addition to the responsibilities of the recipient as defined in the award or
incorporated by reference herein:

 

a. The recipient will bear primary responsibility for the conduct of the
research and will exercise sound judgment within the limits of the award's terms
and conditions.

 

b. The Principal Investigator (PI) specified in the award document will be
continuously responsible for the conduct of the research project and will be
closely involved with the research effort. The PI, in coordination with the
recipient’s Office of Sponsored Projects/Business Office, is in the best
position to determine the means by which the research may be conducted most
effectively.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 4 of 29

RESEARCH INTEGRITY AND MISCONDUCT

 

The recipient shall comply with the requirements of DoD Instruction 3210.7,
“Research Integrity and Misconduct,” Enclosure 4, “Requirements for Extramural
Research Institutions” (available at:
http://www.dtic.mil/whs/directives/corres/pdf/321007p.pdf), incorporated herein
by reference.

 

AWARD MODIFICATION

 

The only method by which this award may be modified is by a formal, written
modification signed by the USAMRAA Grants Officer. No other communications,
whether oral or in writing, are valid to change the terms and conditions of this
award.

 

PRIOR APPROVAL REQUIREMENTS

 

a. Administrative Requirements. Prior approvals required by DoDGAR 34.15 are
waived except those identified below. Recipients shall request prior written
approval from the USAMRAA Grants Officer for:

 

(1) Change in the scope or the objectives of the project as stated in the
approved Statement of Work or approved modifications thereto, such as a change
in the phenomenon(a) under study, even if there is no associated budget
revision.

 

(2) The need for additional Federal funding.

 

(3) Change in the PI or any key personnel specified in the award document.

 

(4) The absence for more than 3 months, or a 25 percent reduction in time
devoted to the project, by the approved PI or Project Director.

 

(5) The inclusion of pre-award costs.

 

(6) The subaward, transfer, or contracting out of any work not approved under
the original award. This provision does not apply to the purchase of supplies,
materials, equipment, or general support services, except that procurement of
equipment or other capital items of property always is subject to the USAMRAA
Grants Officer’s prior approval under DoDGAR 34.21(a) or DoDGAR 34.13(a)(7).

 

(7) Expenditures for individual items of general-purpose equipment and
specific-purpose equipment, costing $5,000 or more, unless identified in the
budget that is incorporated as part of the award.

 

(8) The transfer of funds among direct cost categories, functions and activities
for awards in which the Federal share of the project exceeds $100,000 and the
cumulative amount of such transfers exceeds or is expected to exceed 10 percent
of the total budget as last approved by the USAMRAA Grants Officer. A transfer
that would cause any Federal appropriation or part thereof to be used for
purposes other than those consistent with the original intent of the
appropriation is prohibited.

 

b. Cost Principles. Recipients shall request prior written approval from the
USAMRAA Grants Officer for the inclusion of costs that require prior approval in
accordance with 48 CFR Parts 31 and 231, 2 CFR Part 200

Subpart E, and 45 CFR Part 74 Appendix E, as applicable. In accordance with
those cost principles, the recipient must request prior written approval from
the USAMRAA Grants Officer for: (1) those selected items of cost requiring prior
approval; and (2) the incurrence of special or unusual costs.

 

CHANGE IN PERFORMANCE PERIOD

 

In accordance with the DoDGAR 34.15(c)(2)(v), the recipient may initiate,
without prior approval, a one-time extension without funds to the expiration
date of the award, as long as the extension without funds does not involve a
change in the approved objectives or scope of the project. The recipient shall
notify the USAMRAA Grants Officer in writing at least 10 calendar days prior to
the expiration date of the award. The notification shall state: the additional
time needed, up to a maximum of 12 months; the reasons for the extension; and
the work to be completed during the extension period. The recipient must be
current with all financial and technical reporting requirements and be in
compliance with all other terms and conditions of the award. This one-time
extension without funds may not be exercised merely for the purpose of using
unobligated balances. An official modification to the award document must be
issued by the USAMRAA Grants Officer to extend the period of performance.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 5 of 29

 

UNOBLIGATED BALANCES

 

The recipient is authorized to carry forward unobligated balances to subsequent
funding periods of the award agreement without prior written approval.

 

MAXIMUM OBLIGATION

 

The maximum obligation of the Government for support of this award will not
exceed the amount specified in the award, as modified. Awards will not be
modified to provide additional funds for such purposes as reimbursement for
unrecovered indirect costs resulting from the establishment of final negotiated
rates or for increases in salaries, fringe benefits, and other costs.

 

FEE AND PROFIT

 

In accordance with 32 CFR 22.205(b), fee or profit is not an allowable cost for
the recipient or under a subaward at any tier.

 

DISALLOWED COSTS

 

Funds shall not be used for the support of any costs disallowed by the Funding
Opportunity Announcement, either as a direct or an indirect cost.

 

SUPPORTING INFORMATION

 

Information such as subawards, consultant agreements, vendor quotes, and
personnel work agreements may be required in order to support proposed costs or
to determine the employment status of personnel. The Government’s receipt of
this information does not constitute approval or acceptance of any term or
condition included therein.

 

FINANCIAL INSTABILITY, INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP

 

a. The recipient shall immediately notify the USAMRAA Grants Officer of the
occurrence of the following events: (1) the recipient’s financial instability
that would negatively impact performance of this award; (2) the recipient’s or
recipient’s parent's filing of a voluntary case seeking liquidation or
reorganization under the Bankruptcy Act; (3) the recipient’s consent to the
institution of an involuntary case under the Bankruptcy Act against the
organization or organization’s parent; (4) the filing of any similar proceeding
for or against the recipient or recipient’s parent, or its consent to, the
dissolution, winding-up or readjustment of the recipient’s debts, appointment of
a receiver, conservator, trustee, or other officer with similar powers over the
organization, under any other applicable state or federal law; or (5) the
recipient’s insolvency due to its inability to pay its debts generally as they
become due.

 

b. Such notification shall be in writing and shall: (1) specifically set out the
details of the occurrence of an event referenced in paragraph “a”; (2) provide
the facts surrounding that event; and (3) provide the impact such event will
have on the project being funded by this award.

 

c. Upon the occurrence of any of the five events described in paragraph “a”
above, the Government reserves the right to conduct a review of this award to
determine the recipient’s compliance with the required elements of the award
(including such items as cost share, progress towards technical project
objectives, and submission of required reports). If the USAMRAA Grants Officer’s
review determines that there are significant deficiencies or concerns with the
recipient’s performance under the award, the Government reserves the right to
impose additional requirements, as needed, including (1) change the payment
method; (2) institute payment controls, and (3) require additional reporting
requirements.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 6 of 29

 

d. Failure of the recipient to comply with this term may be considered a
material failure by the recipient to comply with the terms of this award and may
result in termination.

 

PROPERTY STANDARDS

 

The recipient shall manage, use and dispose of property in accordance with the
requirements established in DoDGAR 34.20 through 34.24.

 

TITLE TO REAL PROPERTY AND EQUIPMENT

The purchase of real property or equipment acquired in whole or in part with
Federal funds requires prior approval of the USAMRAA Grants Officer. Title to
such real property or equipment vests in the recipient upon acquisition, subject
to the conditions of DoDGAR 34.21.

 

FEDERALLY OWNED PROPERTY

 

Title to Federally-owned property vests in the Federal Government. DoDGAR 34.22
governs the requirements for Federally-owned property.

 

PROPERTY MANAGEMENT SYSTEM

 

The recipient’s property management system for property that is Federally-owned
and for equipment that is acquired in whole or in part with Federal funds, or
that is used as matching share, is subject to the requirements of DoDGAR 34.23.

 

SUPPLIES

 

Title to supplies acquired with Federal funds under this award vests in the
recipient upon acquisition. Upon completion or termination of the project,
disposition of supplies shall be handled in accordance with DoDGAR 34.24.

 

INTANGIBLE PROPERTY - DATA AND SOFTWARE REQUIREMENTS

 

Rights in technical data, patents, inventions, and computer software are subject
to the requirements of DoDGAR 34.25. All software and data first produced under
the award are subject to the Federal Purpose license in accordance with
applicable DoDGAR requirements. The recipient grants to the Government all
necessary and appropriate licenses as a condition of this award.

 

PATENTS AND INVENTIONS REPORTING REQUIREMENTS

 

a. iEdison and annual reporting. The recipient shall electronically file
Invention Disclosures and Patent Applications using the Interagency Edison
(iEdison) system through the National Institutes of Health
(https://s-edison.info.nih.gov/iEdison) within the times specified for
reporting. In addition, inventions made during the year shall also be reported
annually (within 30 days of the anniversary date of the award) on a DD Form 882,
“Report of Inventions and Subcontracts.” If there are no inventions during the
year, no annual DD Form 882 is required. The DD Form 882 can be accessed at
https://www.usamraa.army.mil.

 

b. Closeout report. A final DD Form 882 is required. The form shall be submitted
electronically within 90 days of end of the term of award. List all inventions
made during the term of the award, or state “none,” as applicable. The award
will NOT be closed until all reporting requirements have been met.

 

c. All reports shall be sent electronically to
usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 7 of 29

 

FINANCIAL REPORTING REQUIREMENTS

 

The recipient shall use the Standard Form (SF) 425, “Federal Financial Report,”
for reporting individual awards. Quarterly and final reports are required for
those awards receiving advance payments. Annual and final reports are required
for those awards receiving cost reimbursement payments.

 

The Federal Financial Reporting period end dates fall on the end of the calendar
quarter for quarterly reports (3/31, 6/30, 9/30, 12/31), end of the calendar
year for annual reports (12/31), and the end date of the term of award for the
final report. Quarterly reports shall be submitted no later than 30 days after
the end of each quarter. Annual reports shall be submitted no later than 90 days
after the end of the calendar year. Final reports shall be submitted no later
than 90 days after the end date of the term of award.

 

Submission Instructions:

 

a. All SF425 reports must be submitted electronically through the web site
https://www.usamraa.army.mil/pages/sf425. The form and instructions can be
obtained on this site.

 

b. Do not report multiple awards on one report. Each award must be reported
separately on its own SF425.

 

Do not combine multiple SF425s into one submission. Each form must be saved as a
separate PDF and submitted individually.

 

AUDITS

 

Any recipient that expends $500,000 or more in a year under Federal awards shall
have an audit made by an independent auditor in accordance with the requirements
of DoDGAR 34.16. The recipient shall make the auditor’s report available upon
request.

 

CLINICAL TRIAL REGISTRY

 

Certain clinical trials are required by U.S. law to be registered on the
National Institutes of Health database entitled “ClinicalTrials.gov.” For those
trials required to be registered (see http://prsinfo.clinicaltrials.gov/,
“Support Materials, including Data Element Definitions”), PIs shall register
clinical trials individually on http://www.clinicaltrials.gov. PIs shall use a
Secondary Protocol ID number designation of “(enter CDMRP- CDMRP Log Number)”
(e.g., CDMRP-BC151111). If several protocols exist under the same application,
the Secondary Protocol ID number must be designated “CDMRP-CDMRP Log Number-A,
B, C, etc.” (e.g., CDMRP- BC151111-A). Clinical trials must be registered prior
to enrollment of the first patient. Failure to do so may result in a civil
monetary penalty and/or the withholding or recovery of award funds as per U.S.
Public Law 110-85.

 

QUARTERLY TECHNICAL REPORTING REQUIREMENTS

 

For each year of the entire performance period of the award, the PI shall submit
a Quarterly Technical Progress Report covering research results (positive and
negative data) during each of the first three quarters. A Quarterly Technical
Progress Report for the fourth quarter is not required, as the Annual Technical
Report shall incorporate all four quarters of progress.

 

Quarterly reports are the most immediate and direct contact between the PI and
the Grants Officer’s Representative (GOR). The reports provide the means for
keeping the USAMRMC advised of developments and problems as the research effort
proceeds. The reports also provide a measure against which funding decisions are
made.

 

The Quarterly Technical Progress Report Format, available on web site
https://www.usamraa.army.mil, is required. Each item of the report format shall
be completed.

 

Each report shall be submitted electronically, within 15 days after the end of
each quarter, to the Grants Specialist and the GOR at the e-mail addresses
specified below. Name your file with your award number, followed by Year X

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 8 of 29

 

Quarter Y Report (example: W81XWH-15-1-0000 Year 1 Quarter 1 Report.) If you
have questions, contact the GOR.

 

Grants Specialist E-mail: usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil

 

GOR E-mail: usarmy.detrick.medcom-cdmrp.mbx.cdmrp-reporting@mail.mil

 

The Quarterly Technical Progress Report shall be brief, factual, and informal,
and shall be prepared in accordance with the following:

 

(1) FRONT COVER:

 

(a) Award Number:

(b) Log Number:

(c) Project Title:

(d) Principal Investigator Name:

(e) Principal Investigator Organization and Address:

(f) Principal Investigator Phone and Email:

(g) Report Date:

(h) Report Period:

 

(2) SECTION 1 -- Accomplishments: The PI is reminded that the recipient
organization is required to obtain prior written approval from the USAMRAA
Grants Officer whenever there are significant changes in the project or its
direction.

 

 

•

What were the major goals of the project?

 

•

What was accomplished under these goals?

 

•

Describe the Regulatory Protocol and Activity Status (if applicable).

 

•

What do you plan to do during the next reporting period to accomplish the goals
and objectives?

 

What were the major goals of the project?

 

List the major goals of the project as stated in the approved SOW. If the
application listed milestones/target dates for important activities or phases of
the project identify these dates and show actual completion dates or the
percentage of completion.

 

What was accomplished under these goals?

 

For this quarterly reporting period only describe: 1) major activities; 2)
specific objectives; 3) significant results or key outcomes, including major
findings, developments, or conclusions (both positive and negative); and/or 4)
other achievements. Include a discussion of stated goals not met. Description
shall include pertinent data and graphs in sufficient detail to explain any
significant results achieved. A succinct description of the methodology used
shall be provided.

 

Describe the Regulatory Protocol and Activity Status (if applicable).

 

Describe the Protocol and Activity Status for sections a-c, as applicable, using
the format described for each section. If there is nothing significant to report
during this reporting period, state “Nothing to Report.”

 

(a) Human Use Regulatory Protocols

 

TOTAL PROTOCOL(S): State the total number of human use protocols required to
complete this project (e.g., “5 human subject research protocols will be
required to complete the Statement of Work”). If not applicable, write “No human
subjects research will be performed to complete the Statement of Work.”

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 9 of 29

 

PROTOCOL(S): List the identifier and title for all human use protocols needed to
complete the project. Include information about the approved target number for
clinical significance, type of submission, type of approval with associated
dates, and performance status.

 

The following format shall be used:

 

Protocol of total:

Human Research Protection Office (HRPO) assigned A-number:

Title:

Target required for clinical significance:

Target approved for clinical significance:

Submitted to and Approved by: Provide a bullet point list of protocol
development, submission, amendments, and approvals (include IRB in addition to
HRPO).

Status: Report on activity status: (i) progress on subject recruitment,
screening, enrollment, completion, and numbers of each compared to original
planned target(s), e.g., number of subjects enrolled versus total number
proposed (ii) amendments submitted to the IRB and USAMRMC HRPO for review; and
(iii) any adverse event/unanticipated problems involving risks to subjects or
others and actions or plans for mitigation.

 

(b) Use of Human Cadavers for Research Development Test & Evaluation (RDT&E),
Education or Training

 

“Cadaver” is defined as a deceased person or portion thereof, and is synonymous
with the terms “human cadaver” and “post-mortem human subject” or “PMHS.” The
term includes organs, tissues, eyes, bones, arteries or other specimens obtained
from an individual upon or after death. The term “cadaver” does not include
portions of an individual person, such as organs, tissue or blood, that were
removed while the individual was alive (for example, if a living person donated
tissue for use in future research protocols, that tissue is not considered a
“cadaver” under this policy, regardless of whether the donor is living or
deceased at the time of tissue use).

 

TOTAL ACTIVITIES: State the total number of RDT&E, education or training
activities that will involve cadavers. If not applicable, write “No RDT&E,
education or training activities involving human cadavers will be performed to
complete the Statement of Work (SOW).”

 

ACTIVITIES: Provide the following information in a bulleted list for all RDT&E,
education or training activities involving human cadavers conducted or supported
during the quarter:

 

 

•

Title of the RDT&E, education or training activity

 

•

SOW task/aim associated with the activity

 

•

Date the activity was conducted

 

•

Identification of the organization’s responsible individual (e.g., PI or
individual primarily responsible for the activity’s conduct)

 

•

Brief description of the use(s) of cadavers in the activity and the total number
of cadavers used during the reporting period

 

•

Brief description of the Department of Army organization’s involvement in the
activity

 

•

Status of document submission and approvals

 

•

Problems encountered in the procurement, inventory, use, storage, transfer,
transportation and disposition of cadavers used for RDT&E, education or
training. Examples of problems include but are not limited to: loss of
confidentiality of cadaveric donors, breach of security, significant deviation
from the approved protocol, failure to comply with state laws and/or
institutional policies and public relations issues.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 10 of 29

 

(c) Animal Use Regulatory Protocols

 

TOTAL PROTOCOL(S): State the total number of animal use protocols required to
complete this project (e.g., “2 animal use research protocols will be required
to complete the Statement of Work”). If not applicable, write “No animal use
research will be performed to complete the Statement of Work.”

 

PROTOCOL(S): List the identifier and title for all animal use protocols needed
to complete the project. Include information about the approved target number
for statistical significance, type of submission, type of approval with
associated dates, and performance status.

 

The following format shall be used:

 

Protocol of total:

Animal Care and Use Review Office (ACURO) assigned Number:

Title:

Target required for statistical significance:

Target approved for statistical significance:

Submitted to and Approved by: Provide a bullet point list of protocol
development, submission, amendments, and approvals (include Institutional Animal
Care and Use Committee (IACUC) in addition to ACURO).

Status: Provide a bullet point list of performance and/or progress status
relating to the above protocol and discuss any administrative, technical, or
logistical issues that may impact performance or progress of the study (e.g.,
animal use protocol needs revision to minimize animal suffering, animal protocol
modification to include additional staff) for the above ACURO approved protocol.

 

What do you plan to do during the next reporting period to accomplish the goals
and objectives?

 

Describe briefly what you plan to do during the next reporting period to
accomplish the goals and objectives in accordance with the approved SOW.

 

(3) SECTION 2 – Products: List any products resulting from the project during
the reporting period. If there are no products to report for the current
quarter, state “Nothing to report.”

 

Examples of products include:

• publications, conference papers, and presentations;

• website(s) or other Internet site(s);

• technologies or techniques;

• inventions, patent applications, and/or licenses; and

• other products, such as data or databases, biospecimen collections, germplasm,
audio or video products, software, models, educational aids or curricula,
instruments or equipment, data and research material, clinical or educational
interventions, or new business creation.

 

(4) SECTION 3 - Participants & Other Collaborating Organizations

 

What individuals have worked on the project?

 

Provide the following information for: (1) PDs/PIs; and (2) each person who has
worked at least one person month per year on the project during the reporting
period, regardless of the source of compensation (a person month equals
approximately 160 hours of effort).

 

Provide the name and identify the role the person played in the project.
Indicate the nearest whole person month (Calendar, Academic, Summer) that the
individual worked on the project. Show the most senior role in which the person
worked on the project for any significant length of time. For example, if an
undergraduate student graduated, entered graduate school, and continued to work
on the project, show that person as a graduate student, preferably explaining
the change in involvement.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 11 of 29

 

Describe how this person contributed to the project. If information is unchanged
from a previous submission, provide the name only and indicate “no change”.

 

Example:  

Name:

Mary Smith

Project Role: Graduate Student Researcher Identifier (e.g., ORCID ID): 1234567
Nearest person month worked: 5

Contribution to Project:

Ms. Smith has performed work in the area of combined error-control and
constrained coding

 

(5) SECTION 4 –Changes/Problems: The PD/PI is reminded that the recipient
organization is required to obtain prior written approval from the awarding
agency Grants Officer whenever there are significant changes in the project or
its direction. If not previously reported in writing, provide the following
additional information or state, “Nothing to Report,” if applicable:

 

1. Actual Problems or delays and actions to resolve them

Provide a description of current problems or issues that may impede performance
or progress of this project along with proposed corrective action. Also describe
changes during the reporting period that may have had a significant impact on
expenditures, for example, delays in hiring staff or favorable developments that
enable meeting objectives at less cost than anticipated.

 

For an award that includes the recruitment of human subjects for clinical
research or a clinical trial, discuss any problems or barriers encountered, if
applicable, and what has been done to mitigate those issues. Discussion may
highlight enrollment problems, retention problems, and actions taken to increase
enrollment and/or improve retention.

 

2. Anticipated Problems/Issues

Provide a description of anticipated problems or issues that have a potential to
impede performance or

progress. Also provide course of actions planned to mitigate problems or to take
should the problem materialize.

 

(6) SECTION 5 – Special Reporting Requirements:

 

Quad Charts: The Quad Chart (available on https://www.usamraa.army.mil) shall be
updated and submitted as an attachment to the Quarterly Technical Report.

 

ANNUAL/FINAL TECHNICAL REPORTING REQUIREMENTS

 

Format Requirements:

 

a. Annual reports shall be prepared in accordance with the Research Performance
Progress Report (RPPR). The RPPR is the uniform format for reporting performance
progress on Federally-funded research projects and research-related activities.
Annual reports shall provide a complete summary of the research results
(positive or negative) to date in direct alignment to the approved Statement of
Work (SOW). The importance of the report to decisions relating to continued
support of the research cannot be over-emphasized. An annual report shall be
submitted within 30 calendar days of the anniversary date of the award for the
preceding 12 month period. If the award period of performance is extended by the
USAMRAA Grants Officer, then an annual report shall still be submitted within 30
days of the anniversary date of the award. A final report will be due upon
completion of the extended performance date that describes the entire research
effort.

 

b. A final report shall also be prepared in accordance with the RPPR and shall
be submitted within 90 calendar days of the award performance end date. The
report shall summarize the entire research effort, citing data in the annual
reports and appended publications.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 12 of 29

 

 

Although there is no page limitation for the reports, each report shall be of
sufficient length to provide a thorough description of the accomplishments with
respect to the approved SOW. Reports, in electronic format (PDF or Word file
only), shall be submitted to https://ers.amedd.army.mil.

 

All reports shall have the following elements, in this order:

 

FRONT COVER:

 

Sample front cover is provided at
http://mrmc.amedd.army.mil/index.cfm?pageid=researcher_resources.technical_reporting.
The Accession Document (AD) Number should remain blank.

 

Distribution: Reports must include one of two distribution statements:

 

(1) Unlimited Distribution: If the distribution will be unlimited (i.e.,
approved for public release), choose the form entitled “Award/Contract Front
Cover – Unlimited Distribution A.” Results of fundamental research should be
public distribution except in rare and exceptional circumstances.

 

(2) Limited Distribution: If the distribution is to be limited, choose the form
entitled “Award/Contract Cover – Limited Distribution B.” After report
submission, the GOR will review the appropriateness of using this distribution
statement. The GOR has the right to challenge the validity of any restrictive
markings. Reports that may be eligible for limited distribution may be ones that
contain proprietary data that is not to be released to the public. If so, mark
the cover page as “Proprietary”. DO NOT USE THE WORD "CONFIDENTIAL" WHEN MARKING
DOCUMENTS. The recipient shall maintain records sufficient to justify the
validity of any restrictive markings. REPORTS NOT PROPERLY MARKED WILL BE
DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE.

 

For additional information regarding distribution statements, see DOD
Instruction 5230.24 (available at http://www.dtic.mil/whs/directives).

 

For general information regarding report preparation, access the Research
Resources, Technical Reporting, website at
https://mrmc.amedd.army.mil/index.cfm?pageid=researcher_resources.technical_reporting.

 

STANDARD FORM 298: Sample SF 298 is provided at
http://mrmc.amedd.army.mil/index.cfm?pageid=researcher_resources.technical_reporting.
The abstract shall be provided in Block 14 and shall state the purpose, scope,
and major findings and be an up-to-date report of the progress in terms of
results and significance. Abstracts will be submitted to the Defense Technical
Information Center (DTIC) and shall not contain proprietary information. Subject
terms are keywords that may have been previously assigned to the proposal
abstract or are keywords that may be significant to the research.

 

Pages shall be numbered. The number of pages shall include all pages that have
printed data (including the front cover, SF 298, table of contents, and all
appendices). Page numbers must match the numbering shown on the Table of
Contents.

 

TABLE OF CONTENTS: Sample table of contents is provided at
http://mrmc.amedd.army.mil/index.cfm?pageid=researcher_resources.technical_reporting.

 

Example Table of Contents

Page No.

1. Introduction

2. Keywords

3. Accomplishments

4. Impact

5. Changes/Problems

6. Products

7. Participants & Other Collaborating Organizations

8. Special Reporting Requirements

9. Appendices

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 13 of 29

1. INTRODUCTION: Narrative that briefly (one paragraph) describes the subject,
purpose and scope of the research.

 

2. KEYWORDS: Provide a brief list of keywords (limit to 20 words).

 

3. ACCOMPLISHMENTS: The PI is reminded that the recipient organization is
required to obtain prior written approval from the USAMRAA Grants Officer
whenever there are significant changes in the project or its direction.

 

• What were the major goals and objectives of the project?

• What was accomplished under these goals?

• What opportunities for training and professional development did the project
provide?

• How were the results disseminated to communities of interest?

• What do you plan to do during the next reporting period to accomplish the
goals and objectives?

 

What were the major goals of the project?

 

List the major goals of the project as stated in the approved SOW. If the
application listed milestones/target dates for important activities or phases of
the project, identify these dates and show actual completion dates or the
percentage of completion.

 

Generally, the goals will not change from one reporting period to the next and
are unlikely to change during the final reporting period. However, if the
awarding agency approved changes to the goals during the reporting period, list

the revised goals and objectives. Also explain any significant changes in
approach or methods from the agency approved application or plan.

 

What was accomplished under these goals?

 

For this reporting period describe: 1) major activities; 2) specific objectives;
3) significant results or key outcomes, including major findings, developments,
or conclusions (both positive and negative); and/or 4) other achievements.
Include a discussion of stated goals not met. Description shall include
pertinent data and graphs in sufficient detail to explain any significant
results achieved. A succinct description of the methodology used shall be
provided. As the project progresses to completion, the emphasis in reporting in
this section should shift from reporting activities to reporting
accomplishments.

 

What opportunities for training and professional development has the project
provided?

 

If the project was not intended to provide training and professional development
opportunities or there is nothing significant to report during this reporting
period, state “Nothing to Report.”

 

Describe opportunities for training and professional development provided to
anyone who worked on the project or anyone who was involved in the activities
supported by the project. “Training” activities are those in which individuals
with advanced professional skills and experience assist others in attaining
greater proficiency. Training activities may include, for example, courses or
one-on-one work with a mentor. “Professional development” activities result in
increased knowledge or skill in one’s area of expertise and may include
workshops, conferences, seminars, study groups, and individual study. Include
participation in conferences, workshops, and seminars not listed under major
activities.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 14 of 29

 

How were the results disseminated to communities of interest?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

Describe how the results were disseminated to communities of interest. Include
any outreach activities that were undertaken to reach members of communities who
are not usually aware of these project activities, for the purpose of enhancing
public understanding and increasing interest in learning and careers in science,
technology, and the humanities.

 

What do you plan to do during the next reporting period to accomplish the goals?

 

If this is the final report, state “Nothing to Report.”

 

Describe briefly what you plan to do during the next reporting period to
accomplish the goals and objectives.

 

4. IMPACT: This component is used to describe ways in which the work, findings,
and specific products of the project have had an impact during this reporting
period. Describe distinctive contributions, major accomplishments, innovations,
successes, or any change in practice or behavior that has come about as a result
of the project relative to:

 

• the development of the principal discipline(s) of the project;

• other disciplines;

• technology transfer; or

• society beyond science and technology.

 

What was the impact on the development of the principal discipline(s) of the
project?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

Describe how findings, results, techniques that were developed or extended, or
other products from the project made an impact or are likely to make an impact
on the base of knowledge, theory, and research in the principal disciplinary
field(s) of the project. Summarize using language that an intelligent lay
audience can understand (Scientific American style).

 

How the field or discipline is defined is not as important as covering the
impact the work has had on knowledge and technique. Make the best distinction
possible, for example, by using a “field” or “discipline,” if appropriate, that
corresponds with a single academic department (i.e., physics rather than nuclear
physics).

 

What was the impact on other disciplines?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

Describe how the findings, results, or techniques that were developed or
improved, or other products from the project made an impact or are likely to
make an impact on other disciplines.

 

What was the impact on technology transfer?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

Describe ways in which the project made an impact, or is likely to make an
impact, on commercial technology or public use, including:

 

• transfer of results to entities in government or industry;

• instances where the research has led to the initiation of a start-up company;
or

• adoption of new practices.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 15 of 29

 

What was the impact on society beyond science and technology?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

Describe how results from the project made an impact, or are likely to make an
impact, beyond the bounds of science, engineering, and the academic world on
areas such as:

 

• improving public knowledge, attitudes, skills, and abilities;

• changing behavior, practices, decision making, policies (including regulatory
policies), or social actions; or

• improving social, economic, civic, or environmental conditions.

 

5. CHANGES/PROBLEMS: The Project Director/Principal Investigator (PD/PI) is
reminded that the recipient organization is required to obtain prior written
approval from the awarding agency Grants Officer whenever there are significant
changes in the project or its direction. If not previously reported in writing,
provide the following additional information or state, “Nothing to Report,” if
applicable:

 

• Changes in approach and reasons for change.

• Actual or anticipated problems or delays and actions or plans to resolve them.

• Changes that have a significant impact on expenditures.

• Significant changes in use or care of human subjects, vertebrate animals,
biohazards, and/or select agents.

 

Changes in approach and reasons for change

 

Describe any changes in approach during the reporting period and reasons for
these changes. Remember that significant changes in objectives and scope require
prior approval of the agency.

 

Actual or anticipated problems or delays and actions or plans to resolve them

 

Describe problems or delays encountered during the reporting period and actions
or plans to resolve them.

 

Changes that had a significant impact on expenditures

 

Describe changes during the reporting period that may have had a significant
impact on expenditures, for example, delays in hiring staff or favorable
developments that enable meeting objectives at less cost than anticipated.

 

Significant changes in use or care of human subjects, vertebrate animals,
biohazards, and/or select agents

 

Describe significant deviations, unexpected outcomes, or changes in approved
protocols for the use or care of human subjects, vertebrate animals, biohazards,
and/or select agents during the reporting period. If required, were these
changes approved by the applicable institution committee (or equivalent) and
reported to the agency? Also specify the applicable Institutional Review
Board/Institutional Animal Care and Use Committee approval dates.

 

6. PRODUCTS: List any products resulting from the project during the reporting
period. Examples of products include:

 

• publications, conference papers, and presentations;

• website(s) or other Internet site(s);

• technologies or techniques;

• inventions, patent applications, and/or licenses; and

• other products.

 

If there is nothing to report under a particular item, state “Nothing to
Report.”

 

• Publications, conference papers, and presentations

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 16 of 29

 

Report only the major publication(s) resulting from the work under this award.
There is no restriction on the number. However, agencies are interested in only
those publications that most reflect the work under this award in the following
categories:

 

Journal publications. List peer-reviewed articles or papers appearing in
scientific, technical, or professional journals. Include any peer-reviewed
publication in the periodically published proceedings of a scientific society, a
conference, or the like. A publication in the proceedings of a one-time
conference, not part of a series, should be reported under “Books or other
non-periodical, one-time publications.”

 

Identify for each publication: Author(s); title; journal; volume: year; page
numbers; status of publication (published; accepted, awaiting publication;
submitted, under review; other); acknowledgement of federal support (yes/no).

 

Books or other non-periodical, one-time publications. Report any book,
monograph, dissertation, abstract, or the like published as or in a separate
publication, rather than a periodical or series. Include any significant
publication in the proceedings of a one-time conference or in the report of a
one-time study, commission, or the like.

 

Identify for each one-time publication: Author(s); title; editor; title of
collection, if applicable; bibliographic information; year; type of publication
(e.g., book, thesis or dissertation); status of publication (published;
accepted, awaiting publication; submitted, under review; other); acknowledgement
of federal support (yes/no).

 

Other publications, conference papers, and presentations. Identify any other
publications, conference papers and/or presentations not reported above. Specify
the status of the publication as noted above. List presentations made during the
last year (international, national, local societies, military meetings, etc.).
Use an asterisk (*) if presentation produced a manuscript.

 

• Website(s) or other Internet site(s)

 

List the URL for any Internet site(s) that disseminates the results of the
research activities. A short description of each site should be provided. It is
not necessary to include the publications already specified above in this
section.

 

• Technologies or techniques

 

Identify technologies or techniques that resulted from the research activities.
In addition to a description of the technologies or techniques, describe how
they will be shared.

 

• Inventions, patent applications, and/or licenses

 

Identify inventions, patent applications with date, and/or licenses that have
resulted from the research. State whether an application is provisional or
non-provisional and indicate the application number. Submission of this
information as part of an interim research performance progress report is not a
substitute for any other invention reporting required under the terms and
conditions of an award.

 

• Other Products

 

Identify any other reportable outcomes that were developed under this project.
Reportable outcomes are defined as a research result that is or relates to a
product, scientific advance, or research tool that makes a meaningful
contribution toward the understanding, prevention, diagnosis, prognosis,
treatment, and/or rehabilitation of a disease, injury or condition, or to
improve the quality of life. Examples include:

 

• data or databases;

• biospecimen collections;

• audio or video products;

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 17 of 29

 

• software;

• models;

• educational aids or curricula;

• instruments or equipment;

• research material (e.g., Germplasm; cell lines, DNA probes, animal models);

• clinical interventions;

• new business creation; and

• other.

 

7. PARTICIPANTS & OTHER COLLABORATING ORGANIZATIONS

 

Provide the following information on participants:

 

• what individuals have worked on the project?

• has there been a change in the other active support of the PD/PI(s) or
senior/key personnel since the last reporting period?

• what other organizations have been involved as partners?

 

What individuals have worked on the project?

 

Provide the following information for: (1) PDs/PIs; and (2) each person who has
worked at least one person month per year on the project during the reporting
period, regardless of the source of compensation (a person month equals
approximately 160 hours of effort).

 

• Provide the name and identify the role the person played in the project.
Indicate the nearest whole person month (Calendar, Academic, Summer) that the
individual worked on the project. Show the most senior role in which the person
worked on the project for any significant length of time. For example, if an
undergraduate student graduated, entered graduate school, and continued to work
on the project, show that person as a graduate student, preferably explaining
the change in involvement.

 

Describe how this person contributed to the project and with what funding
support. If information is unchanged from a previous submission, provide the
name only and indicate “no change”.

 

Example:  

Name:

Mary Smith

Project Role: Graduate Student Researcher Identifier (e.g., ORCID ID): 1234567
Nearest person month worked: 5

Contribution to Project:

Ms. Smith has performed work in the area of combined error-control and
constrained coding

Funding Support: The XYZ Foundation (Complete only if the funding support is
provided from other than this award.)

 

Has there been a change in the active other support of the PD/PI(s) or
senior/key personnel since the last reporting period?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

 

If the active support has changed for the PD/PI(s) or senior/key personnel, then
describe what the change has been. Changes may occur, for example, if a
previously active grant has closed and/or if a previously pending grant is now
active. Annotate this information so it is clear what has changed from the
previous submission.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 18 of 29

 

Submission of other support information is not necessary for pending changes or
for changes in the level of effort for active support reported previously. The
awarding agency may require prior written approval if a change in active other
support significantly impacts the effort on the project that is the subject of
the project report.

 

What other organizations were involved as partners?

 

If there is nothing significant to report during this reporting period, state
“Nothing to Report.”

Describe partner organizations – academic institutions, other nonprofits,
industrial or commercial firms, state or

local governments, schools or school systems, or other organizations (foreign or
domestic) – that were involved with the project. Partner organizations may have
provided financial or in-kind support, supplied facilities or equipment,
collaborated in the research, exchanged personnel, or otherwise contributed.

Provide the following information for each partnership:

 

Organization Name:

 

Location of Organization: (if foreign location list country)

 

Partner’s contribution to the project (identify one or more)

 

• Financial support;

• In-kind support (e.g., partner makes software, computers, equipment, etc.,
available to project staff);

• Facilities (e.g., project staff use the partner’s facilities for project
activities);

• Collaboration (e.g., partner’s staff work with project staff on the project);

• Personnel exchanges (e.g., project staff and/or partner’s staff use each
other’s facilities, work at each other’s site); and

• Other.

 

8. SPECIAL REPORTING REQUIREMENTS:

 

QUAD CHARTS: The Quad Chart (available on https://www.usamraa.army.mil) shall be
updated and submitted as an appendix.

 

9. APPENDICES: Attach all appendices that contain information that supplements,
clarifies or supports the text. Examples include original copies of journal
articles, reprints of manuscripts and abstracts, a curriculum vitae, patent
applications, study questionnaires, and surveys, etc.

 

DELINQUENT REPORTS

 

If the recipient is delinquent on reporting requirements for other
USAMRAA-sponsored awards, payments on this award may be withheld until
acceptable delinquent reports have been submitted. No new awards will be issued
to the recipient until all delinquent reports are submitted.

 

MANUSCRIPTS/REPRINTS

 

Copies of manuscripts or subsequent reprints resulting from the research shall
be submitted to usarmy.detrick.medcom-cdmrp.mbx.cdmrp-reporting@mail.mil.

 

ABSTRACTS

 

An abstract suitable for publication in the proceedings of the DoD meeting to be
specified by the CDMRP may be requested. Instructions for the abstract format
and submission will be provided prior to the conference.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 19 of 29

 

PUBLICATION, ACKNOWLEDGEMENT, AND PUBLIC RELEASE

 

Publication. The recipient is encouraged to publish results of the research,
unless classified, in appropriate media. One copy of each paper shall be
submitted to the GOR simultaneously with its submission for publication. Copies
of all publications resulting from the research shall be forwarded to the
USAMRAA Grants Officer or Grants Specialist as they become available, even
though publication may in fact occur subsequent to the termination date of the
award.

 

Acknowledgment. The recipient agrees that in the release of information relating
to this award such release shall include the statements below, as applicable.
“Information” includes, but is not limited to, news releases, articles,
manuscripts, brochures, advertisements, still and motion pictures, speeches,
trade association meetings, and symposia.

 

a. “The U.S. Army Medical Research Acquisition Activity, 820 Chandler Street,
Fort Detrick MD 21702-

5014 is the awarding and administering acquisition office” and;

 

b. “This work was supported by the Office of the Assistant Secretary of Defense
for Health Affairs through the Peer Reviewed Medical Research Program under
Award No. W81XWH-15-1-0570. Opinions, interpretations, conclusions and
recommendations are those of the author and are not necessarily endorsed by the
Department of Defense.”

 

c. “In conducting research using animals, the investigator(s) adheres to the
laws of the United States and regulations of the Department of Agriculture.”

 

d. “In the conduct of research utilizing recombinant DNA, the investigator
adhered to NIH Guidelines for research involving recombinant DNA molecules.”
(http://www.nih.gov)

 

e. “In the conduct of research involving hazardous organisms or toxins, the
investigator adhered to the CDC- NIH Guide for Biosafety in Microbiological and
Biomedical Laboratories.” (http://www.cdc.gov/biosafety)

 

Public release. Prior to release to the public, the recipient shall notify the
USAMRAA Grants Officer and the GOR of the following: planned news releases,
planned publicity, advertising material concerning grant/cooperative agreement
work, and planned presentations to scientific meetings. This provision is not
intended to restrict dissemination of research information; the purpose is to
inform the USAMRMC of planned public release of information on USAMRMC-funded
research, in order to adequately respond to inquiries and to be alert to the
possibility of inadvertent release of information which could be taken out of
context.

 

Failure to include the above statements and adhere to the above regulations,
when required, may result in loss of funding and/or termination of this award.

 

SITE VISITS

 

The USAMRAA Grants Officer, or authorized representative, has the right to make
site visits to review project accomplishments and to provide such technical
assistance as may be required. If any site visit is made by the Government
representative on the premises of the recipient or subrecipient, the recipient
shall provide, and shall require its subrecipients to provide, all reasonable
facilities and assistance for the safety and convenience of the Government
representatives in the performance of their duties. All site visits and
evaluations will be performed in such a manner as will not unduly interfere with
or delay the work.

 

REQUEST FOR COST REIMBURSEMENT AND ADVANCED PAYMENTS WITH FULL FUNDING

 

a. Request for Payments

 

i. Payments. Payments will be made to you upon receipt of a “grant voucher”
(used for both grants and cooperative agreements) submitted through the
Procurement Integrated Enterprise Environment (PIEE) e-Business Suite in
accordance with the Contract Line Item Number (CLIN) structure set forth in this
award.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 20 of 29

 

The Defense Finance and Accounting Service (DFAS) will generally make payments
within 30 calendar days after we receive the request for reimbursement unless we
reasonably believe the request is improper.

 

ii. You must select “advance” or “reimbursement” on the grant voucher in PIEE.

 

iii. All payments will be made by Electronic Funds Transfer (EFT) to the bank
account registered in the System for Award Management (SAM) (available at
https://www.sam.gov ). You must maintain current information about your
organization in SAM, including information necessary to facilitate payment via
EFT. We cannot be held responsible for any misdirection or loss of payment which
occurs as a result of your failure to maintain correct/current EFT information
within your SAM registration. Failure to update SAM ensuring active account

status will result in nonpayment.

 

ELECTRONIC PAYMENT INSTRUCTIONS

 

The Wide Area Work Flow (WAWF) e-Business Suite is the required method to
electronically process recipient requests for payments. Once on the WAWF
e-Business Suite web site, select the Invoicing, Receipt, Acceptance, and
Property Transfer (iRAPT) button to electronically submit “grant vouchers” (used
for both grants and cooperative agreements). Recipients shall (i) register to
use WAWF at https://wawf.eb.mil and (ii) ensure an electronic business point of
contact (POC) is designated in the System for Award Management (SAM) site at
https://www.sam.gov within ten (10) calendar days prior to requesting a payment
for this award.

 

Questions concerning specific payments should be directed to the Defense Finance
and Accounting Service (DFAS) Indianapolis at 1-888-332-7366. You can also
access payment and receipt information using the “myInvoice” button in WAWF at
https://wawf.eb.mil. The award number or grant voucher number will be required
to inquire about the status of the payment.

 

The following codes and information are required to initiate the grant voucher
and assure successful flow of WAWF documents.

 

TYPE OF DOCUMENT: Grant Voucher (Used for grants and cooperative agreements)

 

CAGE CODE: 3MWX2

 

ISSUE BY DODAAC: W81XWH

 

ADMIN BY DODAAC: W81XWH

 

INSPECT BY DODAAC: W81XWH

 

ACCEPT BY DODAAC: W81XWH

 

SHIP TO DODAAC: W81XWH

 

LOCAL PROCESSING OFFICE DODDAC: Not Applicable

 

PAYMENT OFFICE FISCAL STATION CODE: HQ0490

 

EMAIL POINTS OF CONTACT LISTING:

INSPECTOR: usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil

ACCEPTOR: usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil

RECEIVING OFFICE POC: usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil

GRANT ADMINISTRATOR: Leave Blank

GRANTS OFFICER: Leave Blank

ADDITIONAL CONTACT: usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 21 of 29

 

AWARD CLOSE OUT

 

a. The following documents shall be submitted within 90 calendar days of the end
of the term of the award:

 

(1) Final SF425, “Federal Financial Report.” Submit to:
https://www.usamraa.army.mil/pages/sf425. Form and instructions are available on
the web site.

 

(2) Final Technical Report. Submit to https://ers.amedd.army.mil.

 

(3) Final DD Form 882, “Report of Inventions and Subcontracts” (form available
on web site https://www.usamraa.army.mil). Submit to
usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil.

 

(4) Cumulative listing of only the nonexpendable personal property acquired with
award funds for which title has not been vested to the recipient, if applicable.
This may be submitted on institution letterhead. Submit to
usarmy.detrick.medcom-usamraa.mbx.aa2@mail.mil.

 

(5) Statement that there is or is not a residual inventory of unused supplies
exceeding $5,000 in total aggregate value. This may be submitted on institution
letterhead. Submit the statement to usarmy.detrick.medcom-
usamraa.mbx.aa2@mail.mil.

 

b. In the event a final audit has not been performed prior to the closeout of
the award, the sponsoring agency retains the right to recover an appropriate
amount after fully considering the recommendations on disallowed costs resulting
from the final audit.

 

c. The recipient shall promptly refund any unspent balances of funds the DoD
Component has paid that is not authorized to be retained by the recipient. Make
check payable to the U.S. Treasury and mail to:

 

USAMRAA

Attn: MCMR-AAP-C

Award No. W81XWH-15-1-0570

820 Chandler Street

Fort Detrick, Maryland 21702-5014

 

TERMINATION AND ENFORCEMENT

 

The USAMRAA Grants Officer may terminate or suspend, in whole or in part, this
agreement by written notice to the recipient upon a finding that the recipient
materially fails to comply with the terms and conditions of this agreement, if
the recipient materially changes the objective of the agreement, or if
appropriated funds are not available to support the program. However, the
USAMRAA Grants Officer may immediately suspend or terminate the award without
prior notice when such action is necessary to protect the interests of the
Government.

 

No costs incurred during a suspension period or after the effective date of a
termination will be allowable, except those costs which, in the opinion of the
USAMRAA Grants Officer, the recipient could not reasonably avoid or eliminate,
or which were otherwise authorized by the suspension or termination notice,
provided such costs would otherwise be allowable under the terms of the award
and the applicable Federal cost principles. In no event will the total of
payments under a terminated award exceed the amount obligated in the award.

 

DISPUTES AND APPEALS

 

The procedures of 32 CFR 22.815 govern for processing recipient claims and
disputes and for deciding appeals of a USAMRAA Grants Officer’s decision.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 22 of 29

 

Disagreements regarding issues concerning assistance agreements between the
recipient and the USAMRAA Grants Officer shall, to the maximum extent possible,
be resolved by negotiation and mutual agreement at the USAMRAA Grants Officer
level. If agreement cannot be reached, it is our policy to use Alternative
Dispute Resolution (ADR) procedures that may either be agreed upon by the
Government and the recipient in advance of the award or may be agreed upon at
the time the parties determine to use ADR procedures. If the parties cannot
agree on the use of ADR procedures, the recipient can submit, in writing, a
disputed claim or issue to the USAMRAA Grants Officer. The USAMRAA Grants
Officer will consider the claim or disputed issue and prepare a written decision
within 60 calendar days of receipt. The USAMRAA Grants Officer's decision will
be final. The recipient may appeal the decision within 90 calendar days after
receipt of such notification.

 

Appeals of a USAMRAA Grants Officer’s decision will be resolved by the Head of
the Contracting Activity. The decision by the Head of the Contracting Activity
will be final and not subject to further administrative appeal. However, the
recipient does not waive any legal remedy, such as formal claims, under Title 28
U.S.C. 1491, by agreeing to such provision.

 

The enforcement remedies identified in this section, including suspension and
termination, do not preclude a recipient from being subject to debarment and
suspension under 2 CFR Part 1125.

 

PROHIBITION OF USE OF LABORATORY ANIMALS

 

Notwithstanding any other terms and conditions contained in this award or
incorporated by reference herein, the recipient is expressly forbidden to use or
subcontract for the use of laboratory animals in any manner whatsoever without
the express written approval of the USAMRMC, Animal Care and Use Review Office
(ACURO). Written authorization to begin research under the applicable
protocol(s) proposed for this award will be issued in the form of an approval
letter from the USAMRMC ACURO to the recipient. Furthermore, modifications to
already approved protocols require approval by ACURO prior to implementation.
For each fiscal year, the recipient shall maintain, and upon request from ACURO,
submit animal usage information.

 

Non-compliance with any of these terms and conditions may result in withholding
of funds and/or the termination of the award.

 

The Animal Care and Use Office requirements can be accessed at

https://mrmc.amedd.army.mil/index.cfm?pageid=research_protections.acuro.

 

PROHIBITION OF USE OF HUMAN SUBJECTS

 

Research under this award involving the use of human subjects, to include the
use of human anatomical substances or identifiable private information, shall
not begin until the USAMRMC’s Office of Research Protections (ORP) provides
authorization that the research may proceed. Written approval to begin research
will be issued from the USAMRMC ORP, under separate notification to the
recipient. Written approval from the USAMRMC ORP is also required for any
subrecipient that will use funds from this award to conduct research involving
human subjects.

 

Research involving human subjects shall be conducted in accordance with the
protocol submitted to and approved by the USAMRMC ORP. Complete study records
shall be maintained for each human research study and shall be made available
for review by representatives of the USAMRMC. Research records shall be stored
in a confidential manner so as to protect the confidentiality of subject
information.

 

The recipient is required to adhere to the following reporting requirements:

 

Submission of major modifications to the protocol, continuing review
documentation, and the final report are required as outlined in the USAMRMC ORP
approval memorandum.

 

Unanticipated problems involving risks to subjects or others, subject deaths
related to participation in the research, clinical holds (voluntary or
involuntary), and suspension or termination of this research by the IRB, the
institution, the Sponsor, or regulatory agencies, shall be promptly reported to
the USAMRMC ORP.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 23 of 29

 

The knowledge of any pending compliance inspection/visits by the FDA, ORP, or
other government agency concerning this clinical investigation or research, the
issuance of Inspection Reports, FDA Form 483, warning letters or actions taken
by any Regulatory Agencies including legal or medical actions, and any instances
of serious or continuing noncompliance with regulatory requirements that relate
to this clinical investigation or research, shall be reported immediately to the
USAMRMC ORP.

 

Non-compliance with these terms and conditions may result in withholding of
funds and/or the termination of the award.

 

DoD requirements for human subjects research, including 32 CFR Part 219, DoD
Instruction 3216.02 and the USAMRMC ORP Human Research Protection Office
requirements and instructions can be accessed at
https://mrmc.amedd.army.mil/index.cfm?pageid=research_protections.hrpo.

 

PROHIBITION OF USE OF HUMAN CADAVERS

 

Research, development, testing and evaluation (RDT&E), education or training
activities involving human cadavers under this award shall not begin until
approval is granted in accordance with the Army Policy for Use of Human Cadavers
for RDT&E, Education, or Training, 20 April 2012
(https://mrmc.amedd.army.mil/index.cfm?pageid=research_protections.overview).
The USAMRMC Office of Research Protections (ORP) is the Action Office
(usarmy.detrick.medcom-usamrmc.other.hrpo@mail.mil) for this policy. Written
approvals to begin the activity will be issued under separate notification to
the recipient. Noncompliance with these terms and conditions may result in
withholding of funds and/or the termination of the award.

 

RESEARCH INVOLVING RECOMBINANT DNA MOLECULES

 

The recipient assures that all work involving the use of recombinant DNA will be
in compliance with guidance provided at http://www4.od.nih.gov/oba.

 

NATIONAL POLICY REQUIREMENTS:

 

NONDISCRIMINATION

 

By accepting funds under this award, the recipient assures that it will comply
with applicable provisions of the following national policies prohibiting
discrimination:

 

a. On the basis of race, color, or national origin, in Title VI of the Civil
Rights Act of 1964 (42 U.S.C. 2000d, et seq.), as implemented by DOD regulations
at 32 CFR Part 195.

 

b. On the basis of sex or blindness, in Title IX of the Education Amendments of
1972 (20 U.S.C. 1681, et seq.), as implemented by DOD regulations at 32 CFR Part
196.

 

c. On the basis of age, in the Age Discrimination Act of 1975 (42 U.S.C. 6101,
et seq.) as implemented by

Department of Health and Human Services regulations at 45 CFR Part 90.

 

d. On the basis of handicap, in Section 504 of the Rehabilitation Act of 1973
(29 U.S.C. 794), as implemented by Department of Justice regulations at 28 CFR
Part 41 and DOD regulations at 32 CFR Part 56, and the Architectural Barriers
Act of 1968 (42 U.S.C. 4151, et seq.).

 

DEBARMENT AND SUSPENSION

 

The recipient assures that it will comply with the requirements regarding
debarment and suspension in Subpart C of the OMB guidance in 2 CFR Part 180, as
implemented by the DOD in 2 CFR part 1125. The recipient shall communicate the
requirement to comply with Subpart C to persons at the next lower tier with whom
the recipient enters into transactions that are “covered transactions” under
Subpart B of 2 CFR Part 180 and the DOD implementation in 2 CFR Part 1125.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 24 of 29

 

ENVIRONMENTAL STANDARDS

 

By accepting funds under this award, the recipient assures that it will:

 

Comply with applicable provisions of the Clean Air Act (42 U.S.C. 7401, et seq.)
and Clean Water Act (33 U.S.C.

1251, et.seq.), as implemented by Executive Order 11738 [3 CFR, 1971-1975 comp.,
p. 799] and Environmental Protection Agency (EPA) rules at 40 CFR Part 32. In
accordance with the EPA rules, the recipient further agrees that it will:

 

Not use any facility on the EPA’s List of Violating Facilities in performing any
award that is nonexempt under

40 CFR 15.5 (awards of less than $100,000, and certain other awards, exempt from
the EPA regulations), as long as the facility remains on the list.

 

Notify the awarding agency if it intends to use a facility in performing this
award that is on the List of Violating Facilities or that the recipient knows
has been recommended to be placed on the List of Violating Facilities.

 

Identify to the awarding agency any impact this award may have on:

 

The quality of the human environment, and provide help the agency may need to
comply with the National Environmental Policy Act (NEPA, at 42 U.S.C. 4321, et
seq.) and to prepare Environmental Impact Statements or other required
environmental documentation. In such cases, the recipient agrees to take no
action that will have an adverse environmental impact (e.g., physical
disturbance of a site such as breaking of ground) until the agency provides
written notification of compliance with the environmental impact analysis
process.

 

Coastal barriers, and provide help the agency may need to comply with the
Coastal Barriers Resource Act (16 U.S.C. 3501, et seq.), concerning preservation
of barrier resources.

 

Any existing or proposed component of the National Wild and Scenic Rivers
system, and provide help the agency may need to comply with the Wild and Scenic
Rivers Act of 1968 (16 U.S.C. 1271, et seq.).

 

DRUG FREE WORKPLACE

 

By accepting funds under this award, the recipient assures that it will comply
with the “Government –Wide Drug- Free Workplace (Grants)” requirements specified
by DoDGAR Part 26, Subpart B ( or Subpart C, if the recipient is an individual)
of 32 CFR Part 26 (2004), which implements sec.5151-5160 of Drug-Free Workplace
Act of 1988 (41 U.S.C. 701,et seq.).

 

OFFICIALS NOT TO BENEFIT

 

No member of or delegate to Congress, or resident commissioner, shall be
admitted to any share or part of this award, or to any benefit arising from it,
in accordance with 41 U.S.C. 22.

 

PREFERENCE FOR U.S. FLAG AIR CARRIERS

 

Travel supported by U.S. Government funds under this award shall use U.S.-flag
air carriers (air carriers holding certificates under 49 U.S.C. 41102) for
international air transportation of people and property to the extent that such
service is available, in accordance with the International Air Transportation
Fair Competitive Practices Act of 1974 (49 U.S.C. 40118) and the interpretative
guidelines issued by the Comptroller General of the United States in the March
31, 1981, amendment to Comptroller General Decision B138942.

 

CARGO PREFERENCE

 

The recipient assures that it will comply with the Cargo Preference Act of 1954
(46 U.S.C. 1241), as implemented by Department of Transportation regulations at
46 CFR 381.7, which require that at least 50 percent of equipment, materials or
commodities procured or otherwise obtained with U.S. Government funds under this
award, and which may be transported by ocean vessel, shall be transported on
privately owned U.S.-flag commercial vessels, if available.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 25 of 29

 

RADIOACTIVE MATERIALS

 

The recipient assures that it will comply with Title 10 CFR 21. This regulation
established procedures and requirements for implementation of Section 206 of the
Energy Reorganization Act of 1974.

 

TRAFFICKING VICTIMS PROTECTION ACT

 

Trafficking in persons.

 

a. Provisions applicable to a recipient that is a private entity.

 

1. You as the recipient, your employees, subrecipients under this award, and
subrecipients’ employees may not—

i. Engage in severe forms of trafficking in persons during the period of time
that the award is in effect;

ii. Procure a commercial sex act during the period of time that award is in
effect; or

iii. Use forced labor in the performance of the award or subawards under the
award.

2. We as the Federal awarding agency may unilaterally terminate this award,
without penalty, if you or a subrecipient that is a private entity—

i. Is determined to have violated a prohibition in paragraph a.1 of this award
term; or

ii. Has an employee who is determined by the agency official authorized to
terminate the award to have violated a prohibition in paragraph a.1 of this
award term through conduct that is either—

A. Associated with performance under this award; or

B. Imputed to you or the subrecipient using the standards and due process for
imputing the conduct of an individual to an organization that are provided in 2
CFR 180, “OMB Guidelines to Agencies on Governmentwide Debarment and Suspension
(Nonprocurement),” as implemented by our agency at 2 CFR part 125.

b. Provision applicable to a recipient other than a private entity. We as the
Federal awarding agency may unilaterally terminate this award, without penalty,
if a subrecipient that is a private entity--

1. Is determined to have violated an applicable prohibition in paragraph a.1 of
this award term; or

2. Has an employee who is determined by the agency official authorized to
terminate the award to have violated an applicable prohibition in paragraph a.1
of this award term through conduct that is either—

i. Associated with performance under this award;

ii. Imputed to the subrecipient using the standards and due process for imputing
the conduct of an individual to an organization that are provided in 2 CFR part
180, “OMB Guidelines to Agencies on Governmentwide Debarment and Suspension
(Nonprocurement),” as implemented by our agency at 2 CFR part 1125.

c. Provision applicable to any recipient.

1. You must inform us immediately of any information you receive from any source
alleging a violation of a prohibition in paragraph a.1 of this award term.

2. Our right to terminate unilaterally that is described in paragraph a.2. or b.
of this section:

i. Implements section 106(g) of the Trafficking Victims

Protection Act of 2000 (TVPA), as amended (22 U.S.C. 7104(g)), and

ii. Is in addition to all other remedies for noncompliance that are available to
us under this award.

3. You must include the requirements of paragraph a.1 of this award term in any
subaward you make to a private entity.

d. Definitions. For the purpose of this award term:

1. “Employee” means either:

i. An individual employed by you or a subrecipient who is engaged in the
performance of the project or program under this award; or

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 26 of 29

 

ii. Another person engaged in the performance of the project or program under
this award and not compensated by you including, but not limited to, a volunteer
or individual whose services are contributed by a third party as an in-kind
contribution toward cost sharing or matching requirements.

2. “Forced labor” means labor obtained by any of the following methods: the
recruitment, harboring, transportation, provision, or obtaining of a person for
labor or services, through the use of force, fraud, or coercion for the purpose
of subjection to involuntary servitude, peonage, debt bondage, or slavery.

3. “Private entity” means:

i. Any entity other than a State, local government, Indian tribe, or foreign
public entity, as those terms are defined in 2 CFR 175.25.

ii. Includes:

A. A nonprofit organization, including any nonprofit institution of higher
education, hospital, or tribal organization other than one included in the
definition of Indian tribe at 2 CFR 175.25(b).

B. A for-profit organization.

4. “Severe forms of trafficking in persons,” “commercial sex act,” and
“coercion” have the meanings given at section 103 of the TVPA, as amended (22
U.S.C. 7102).

 

REQUIREMENTS FOR FEDERAL FUNDING ACCOUNTABILITY AND TRANSPARENCY ACT
IMPLEMENTATION

 

Reference 2 CFR part 170, Appendix A to Part 170.

I. Reporting Subawards and Executive Compensation

A. Reporting of first-tier subawards.

1. Applicability. Unless you are exempt as provided in paragraph D. of this
award term, you must report each action that obligates $25,000 or more in
Federal funds that does not include Recovery funds (as defined in section
1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111-5)
for a subaward to an entity (see definitions in paragraph e. of this award
term).

2. Where and when to report.

i. You must report each obligating action described in paragraph a.1. of this
award term to http://www.fsrs.gov.

ii. For subaward information, report no later than the end of the month
following the month in which the obligation was made. (For example, if the
obligation was made on November 7, 2010, the obligation must be reported by no
later than December 31, 2010.)

3. What to report. You must report the information about each obligating action
that the submission instructions posted at http://www.fsrs.gov specify.

B. Reporting Total Compensation of Recipient Executives.

1. Applicability and what to report. You must report total compensation for each
of your five most highly compensated executives for the preceding completed
fiscal year, if--

i. the total Federal funding authorized to date under this award is $25,000 or
more;

ii. in the preceding fiscal year, you received—

(A) 80 percent or more of your annual gross revenues from Federal procurement
contracts (and subcontracts) and Federal financial assistance subject to the
Transparency Act, as defined at 2 CFR 170.320 (and subawards); and

(B) $25,000,000 or more in annual gross revenues from Federal procurement
contracts (and subcontracts) and Federal financial assistance subject to the
Transparency Act, as defined at 2 CFR 170.320 (and subawards); and

iii. The public does not have access to information about the compensation of
the

executives through periodic reports filed under section 13(a) or 15(d) of the
Securities Exchange Act of 1934 (15

U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S.
Security and Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)

2. Where and when to report. You must report executive total compensation
described in paragraph b.1. of this award term:

i. As part of your registration profile at http://www.ccr.gov.

ii. By the end of the month following the month in which this award is made, and
annually thereafter.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 27 of 29

 

C. Reporting of Total Compensation of Subrecipient Executives.

1. Applicability and what to report. Unless you are exempt as provided in
paragraph d. of this award term, for each first-tier subrecipient under this
award, you shall report the names and total compensation of each of the
subrecipient's five most highly compensated executives for the subrecipient's
preceding completed fiscal year, if--

i. in the subrecipient's preceding fiscal year, the subrecipient received--

(A) 80 percent or more of its annual gross revenues from Federal procurement
contracts (and subcontracts) and Federal financial assistance subject to the
Transparency Act, as defined at 2 CFR 170.320 (and subawards); and

(B) $25,000,000 or more in annual gross revenues from Federal procurement
contracts (and subcontracts), and Federal financial assistance subject to the
Transparency Act (and subawards); and

ii. The public does not have access to information about the compensation of the
executives through periodic reports filed under section 13(a) or 15(d) of the
Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of
the Internal Revenue Code of 1986. (To determine if the public has access to the
compensation information, see the U.S. Security and Exchange Commission total
compensation filings at http://www.sec.gov/answers/execomp.htm.)

2. Where and when to report. You must report subrecipient executive total
compensation described in paragraph c.1. of this award term:

i. To the recipient.

ii. By the end of the month following the month during which you make the
subaward. For example, if a subaward is obligated on any date during the month
of October of a given year (i.e., between October 1 and 31), you must report any
required compensation information of the subrecipient by November 30 of that
year.

D. Exemptions. If, in the previous tax year, you had gross income, from all
sources, under $300,000, you are exempt from the requirements to report:

i. Subawards, and

ii. The total compensation of the five most highly compensated executives of any
subrecipient.

E. Definitions. For purposes of this award term:

1. Entity means all of the following, as defined in 2 CFR part 25:

i. A Governmental organization, which is a State, local government, or Indian
tribe;

ii. A foreign public entity;

iii. A domestic or foreign nonprofit organization;

iv. A domestic or foreign for-profit organization;

v. A Federal agency, but only as a subrecipient under an award or subaward to a
non-Federal entity.

2. Executive means officers, managing partners, or any other employees in
management positions.

3. Subaward:

i. This term means a legal instrument to provide support for the performance of
any portion of the substantive project or program for which you received this
award and that you as the recipient award to an eligible subrecipient.

ii. The term does not include your procurement of property and services needed
to carry out the project or program (for further explanation, see Sec. ---- .210
of the attachment to OMB Circular A-133, ``Audits of States, Local Governments,
and Non-Profit Organizations'').

iii. A subaward may be provided through any legal agreement, including an
agreement that you or a subrecipient considers a contract.

4. Subrecipient means an entity that:

i. Receives a subaward from you (the recipient) under this award; and

ii. Is accountable to you for the use of the Federal funds provided by the
subaward.

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 28 of 29

 

5. Total compensation means the cash and noncash dollar value earned by the
executive during the recipient's or subrecipient's preceding fiscal year and
includes the following (for more information see 17 CFR 229.402(c)(2)):

i. Salary and bonus.

ii. Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS 123R), Shared Based Payments.

iii. Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.

iv. Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.

v. Above-market earnings on deferred compensation which is not tax- qualified.

vi. Other compensation, if the aggregate value of all such other compensation
(e.g., severance, termination payments, value of life insurance paid on behalf
of the employee, perquisites or property) for the executive exceeds $10,000.

 

FINANCIAL ASSISTANCE USE OF UNIVERSAL IDENTIFIER AND CENTRAL CONTRACTOR
REGISTRATION

 

Reference 2 CFR part 25, Appendix A to Part 25.

I. Central Contractor Registration and Universal Identifier Requirements

A. Requirement for Central Contractor Registration (CCR). Unless you are
exempted from this requirement under 2 CFR 25.110, you as the recipient must
maintain the currency of your information in the CCR until you submit the final
financial report required under this award or receive the final payment,
whichever is later. This requires that you review and update the information at
least annually after the initial registration, and more frequently if required
by changes in your information or another award term.

B. Requirement for Data Universal Numbering System (DUNS) Numbers. If you are
authorized to make subawards under this award, you:

1. Must notify potential subrecipients that no entity (see definition in
paragraph C of this award term) may receive a subaward from you unless the
entity has provided its DUNS number to you.

2. May not make a subaward to an entity unless the entity has provided its DUNS
number to you.

C. Definitions. For purposes of this award term:

1. Central Contractor Registration (CCR) means the Federal repository into which
an entity must provide information required for the conduct of business as a
recipient. Additional information about registration procedures may be found at
the CCR Internet site (currently at http://www.ccr.gov).

2. Data Universal Numbering System (DUNS) number means the nine-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify
business entities. A DUNS number may be obtained from D&B by telephone
(currently 866-705-5711) or the Internet (currently at
http://fedgov.dnb.com/webform).

3. Entity, as it is used in this award term, means all of the following, as
defined at 2 CFR part 25, subpart C:

a. A Governmental organization, which is a State, local government, or Indian
Tribe;

b. A foreign public entity;

c. A domestic or foreign nonprofit organization;

d. A domestic or foreign for-profit organization; and

e. A Federal agency, but only as a subrecipient under an award or subaward to a
non-Federal entity.

4. Subaward:

a. This term means a legal instrument to provide support for the performance of
any portion of the substantive project or program for which you received this
award and that you as the recipient award to an eligible subrecipient.

b. The term does not include your procurement of property and services needed to
carry out the project or program (for further explanation, see Sec. ----.210 of
the attachment to OMB Circular A-133, ``Audits of States, Local Governments, and
Non-Profit Organizations'').

 

 

--------------------------------------------------------------------------------

 

W81XWH-15-1-0570

P00004

Page 29 of 29

 

c. A subaward may be provided through any legal agreement, including an
agreement that you consider a contract.

5. Subrecipient means an entity that:

a. Receives a subaward from you under this award; and

b. Is accountable to you for the use of the Federal funds provided by the
subaward.

 

(End of Summary of Changes)

 

 

 

 